Citation Nr: 1531349	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right foot hallux valgus, post-operative status, bunionectomy.
 
2.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus, post-operative status, bunionectomy.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Thomas U. Reynolds, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi. 

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At that time, the Veteran submitted additional evidence with waiver of initial consideration by the Agency of Original (AOJ) of the newly- submitted evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).

At the hearing, the Veteran raised the issue of whether the April 1973 rating decision, which granted service connection for hallux valgus, right, post-operative status, bunionectomy and hallux valgus, left, post-operative status, bunionectomy, should be revised or reversed on the basis of clear and unmistakable error (CUE).  In this regard, the Veteran indicated that the AOJ failed to consider the issue of pes planus as part of his initial claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability ... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

In addition, while the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran alleged in his April 2013 hearing testimony that he is unable to work because of his service-connected disabilities.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it.

Finally, the Board notes that this appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.


FINDINGS OF FACT

1.  For the entire appeal period the Veteran's right foot hallux valgus, post-operative status, bunionectomy is manifested by subjective complaints of pain and swelling, with no objective evidence of limited motion resulting in functional impairment or scarring of such a size so as to warrant a compensable rating.

2.  For the entire appeal period the Veteran's left foot hallux valgus, post-operative status, bunionectomy is manifested by subjective complaints of pain and swelling, with no objective evidence of limited motion resulting in functional impairment or scarring of such a size so as to warrant a compensable rating.





CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a rating in excess of 10 percent for right foot hallux valgus, post-operative status, bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2014).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for left foot hallux valgus, post-operative status, bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A March 2008 letter, sent prior to the May 2008 rating decision, advised the Veteran of the information and evidence needed to establish entitlement to an increased rating, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  The letter also informed him of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in April 2008, December 2009, March 2012, November 2013 and December 2014 to evaluate the severity of his right and left hallux valgus.  The Board finds that the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination on his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent evaluation in December 2014.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in April 2013.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2013 hearing, the undersigned noted the increased rating issues on appeal, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the Board subsequently remanded the case in order to obtain outstanding treatment records and a VA examination that addressed the current severity of the disabilities at issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

For the above reasons, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As a final matter, the Board finds that there was substantial compliance with the August 2013 and February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Here, the Board in August 2013 directed the AOJ to obtain updated VA treatment records and schedule the Veteran for a VA examination to determine the severity of his service-connected disability, after he alleged an increase in symptomology at the April 2013 hearing.  In February 2014, the Board directed the AOJ to again obtain updated records and schedule the Veteran for a VA examination to determine the extent of his disability.  Thereafter, the AOJ was to readjudicate the Veteran's claims.  The Veteran's records were obtained, and he was examined in December 2009 and December 2014.  His claims were readjudicated in a February 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with its remand directives such that no further action is necessary in this regard.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith, supra; Dela Cruz, supra; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Analysis

By way of history, an April 1973 rating decision granted service connection for hallux valgus, right, post-operative status, bunionectomy (hereinafter, "right hallux valgus") and hallux valgus, left, post-operative status, bunionectomy, (hereinafter, "left hallux valgus") and assigned a disability rating of 10 percent each, effective November 22, 1972.  In December 2007, VA received the Veteran's claim for an increased rating for right and left hallux valgus.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  The Court has held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (quoting Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., 38 C.F.R. 
§ 4.40. 

The Veteran's right hallux valgus and left hallux valgus are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280, which pertains to unilateral hallux valgus.  Specifically, such provides for a 10 percent rating for unilateral hallux valgus if operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe. 

The pertinent evidence of record includes VA outpatient treatment records dated from 2006 to 2015, as well as VA examination reports dated April 2008, December 2009, April 2012, November 2013 and December 2014 (to include an addendum dated January 2015). 

In the April 2008 report of VA examination, the Veteran reported pain in his feet upon extended standing that measured 7 on a 1 to 10 scale.  The pain was noted to be in the metatarsal phalangeal joint, as well as the plantar aspect of the foot.  The Veteran reported taking medicine, the names of which he could not remember.  The Veteran did not use an assistive device to walk, and could walk a quarter of a mile.  No problems with activities of daily living were noted.  The Veteran reported working as a forklift driver, and that the pain in his feet slowed him down and hindered his performance, but he was still able to do his job.  The Veteran wore arch supports inside his shoes and, other than those described, he did not experience flare-ups. 

On examination of the left foot, the VA examiner noted a range of motion of 20 degrees of dorsiflexion, and 4 degrees of plantar flexion.  There was no pain on motion, and no evidence of abnormal weight bearing.  The range of motion of the metatarsal phalangeal joint was 45 degrees of dorsiflexion and 20 degrees of plantar flexion.  A 6 centimeter scar was noted, and found to be well-healed, not fixed to underlying tissue and without muscle loss.  An x-ray showed no fracture, dislocation or boney destructive lesion, only evidence of the previous bunionectomy. 

On examination of the right, the VA examiner noted a range of motion of 20 degrees of dorsiflexion and 4 degrees of plantar flexion.  There was no pain on motion, and no evidence of abnormal weight bearing.  The range of motion of the first metatarsal phalangeal joint is 6 degrees of dorsiflexion and 10 degrees of plantar flexion.  As with the left foot, there was a 6 centimeter scar that was well-healed, not fixed to underlying tissue and without muscle loss.  

The examiner noted mild discomfort associated with examination of the bilateral feet, but could not determine with any degree of medical certainty whether pain could further limit function. 

The December 2009 report of VA examination indicated the Veteran reported the pain in his feet started in 1996.  The Veteran rated his foot pain as 9 on a 1 to 10 scale when walking, and around 5 to 6 otherwise.  The Veteran cited walking as his only aggravating factor.  The Veteran reported being able to walk for about 15 minutes before the pain flared up.  No use of an assistive device was noted.  The Veteran indicated he was not working.

On examination of the left foot, evidence of abnormal foot wear was noted, as there were calluses built up between the Veteran's overlapping great and second toes.  Repetitive range of motion caused increased pain but no loss in range of motion.  The Veteran's surgical scar was noted to be well healed "without abnormality."

Right foot examination showed a similar overlap between the great toe and second toe.  Repetitive range of motion caused increased pain but no loss in range of motion.  The right foot surgical scar was noted to be well healed.

The examiner concluded that there was residual pain related to the Veteran's right hallux valgus and left hallux valgus, but he could not determine with any degree of medical certainty whether pain could further limit function.

In March 2012 the Veteran underwent an additional VA examination.  In the associated April 2012 report of examination, it was noted that the Veteran had a history of hallux valgus dating to 1972.  The Veteran indicated some mild discomfort in his great toe, although the examiner did not indicate which toe.  The examiner noted that the Veteran's related symptoms were mild to moderate, and related to both feet.  No hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot or any other foot injuries were noted.  The Veteran's scars were noted, and found not to be painful and/or unstable, with a total area of under 6 square inches.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were noted related to either right hallux valgus or left hallux valgus.  The examiner noted occasional use of a cane to assist with walking.  No functional impairment of either extremity, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, was found in either foot.  Imagine studies of the Veteran's feet showed some abnormal findings related to the Veteran's surgery, although the examiner did not specify which foot was affected.  The examiner concluded by finding that the Veteran's right and left hallux valgus did not impact his ability to work. 

The November 2013 VA examiner noted review of the Veteran's claims file and an in-person examination of the Veteran.  The 1972 hallux valgus diagnosis was noted, as were mild or moderate symptoms related to the condition, affecting both feet.  No functional disability was found.  No Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries were noted.  The Veteran was found to use a cane on a regular basis for purposes of ambulation.  Imaging studies of both the right and left feet showed abnormal findings, in the form of healed residuals of the Veteran's in-service surgery, without recurrent deformity.  The examiner noted the presence of scars, but found they were not painful and/or unstable, and were of an area no greater than 6 square inches.  The examiner concluded that the Veteran's right and left hallux valgus did not impact his ability to work, and stated that there was no functional disability noted. 

The December 2014 VA examiner noted review of the Veteran's claims file as well as an in-person examination of the Veteran.  Hallux valgus and pes planus were noted at that time.  The Veteran reported pain in his feet, but was noted to be a poor historian who was unable to describe his full symptoms.  No flare-ups were reported, and no functional loss or functional impairment of the foot was found.  Symptoms related to the Veteran's hallux valgus were found to be mild or moderate in nature, and affecting both feet.  No additional foot injuries were noted.  Right foot pain was found on physical examination, but the pain did not contribute to functional loss.  Left foot pain was also found, but again, it did not contribute to functional loss.  The examiner noted that the pain was mild to palpation over previous bunion surgery.  Pain on weight bearing was found on both sides, but no other contributing factors of disability associated with limitation of motion were found.  The examiner noted to other pertinent related physical findings, complications, conditions, signs or symptoms.  The Veteran's scars were documented, but found not to be painful or unstable, nor did they cover an area larger than 6 square inches.  No use of assistive devices was noted, and imaging tests were negative for significant findings or results.  The examiner noted that the Veteran's right and left hallux valgus impacted his ability to perform occupational tasks, in that he experienced pain with prolonged standing.  In total, the examiner concluded that there had been no significant increase in the Veteran's symptoms.  In a related January 2015 addendum VA examination note by a different examiner indicated that the December 2014 diagnosis of pes planus had been in error, as the examination showed no evidence of the disorder and the previous examiner appeared to be relaying information provided by the Veteran.  

The VA outpatient treatment records are consistent with the VA examination reports, as they show the Veteran's service-connected disability is manifested by pain in both his right and left foot.  Between July 2007 and July 2014, the Veteran was seen by VA doctors a total of 9 times for complaints of pain in his feet, usually after walking.  Private treatment records show the Veteran was seen for foot pain and swelling in July 2013 and for foot pain in January 2014. 

Turning to the merits of this claim, the Board again notes that the Veteran's service-connected right hallux valgus and left hallux valgus are each currently rated 10 percent disabling under DC 5280, which is the highest rating available under that code.  As a result, the Board has considered whether a higher or separate rating may be granted under any other potentially applicable diagnostic code, and finds no evidence to support such a rating.

There is no lay or medical evidence showing that the Veteran's service-connected right hallux valgus or left hallux valgus is manifested by, or more nearly approximates, weak foot, claw foot, metatarsalgia, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  As such, DCs 5277, 5278, 5279, 5282, and 5283 are inapplicable. 

As concerns DC 5276, a rating for pes planus, or flat foot, the Board notes that in February 2015, the Veteran filed a claim with the AOJ for service connection for such a condition.  Therefore, the appropriateness of that code is addressed elsewhere. 

The Board has considered whether the Veteran's right hallux valgus and left hallux valgus warrant a rating under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In evaluating the Veteran's service-connected right hallux valgus and left hallux valgus under DC 5284, the Board finds that the symptomatology related to the condition, as described in the above medical records, results in no more than mild to moderate functional loss, if any.  The various VA examination reports indicate no functional loss related to the Veteran's service-connected disabilities.  In addition, there is no additional symptomatology that would indicate the presence of a severe foot injury.  In this regard, the evidence shows the Veteran is able to walk, and that there is no pain, weakness, fatigability of incoordination that significantly limits his functional ability during repeated use.  His functioning is not so diminished as to be equally served by amputation with prosthesis.  Additionally, alignment of the Achilles tendon was normal on both the right and left foot, on weight-bearing and non-weight-bearing.  A finding that the Veteran's right hallux valgus and left hallux valgus are no more than mild to moderate in severity is supported by the reports of the March 2012 and December 2014 VA examiners. 

Furthermore, a separate rating for a moderate foot injury is not warranted as such would constitute pyramiding as the rating would be based on the same symptomatology that supports the Veteran's current 10 percent rating under DC 5280.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, a separate or higher rating under DC 5284 is not warranted. 

As an additional consideration, the Board also recognizes that Diagnostic Code 5284 does not provide specific criteria for rating a foot disability, but rather provides ratings based on severity of "other foot injuries" (i.e., moderate, moderately severe, and severe).  The Board finds that the evidence of record reveals that the symptoms associated with the Veteran's right and left hallux valgus most closely resemble the symptoms described under the rating criteria described in Diagnostic Code 5280, further negating the applicability of the rating criteria for "other foot injuries" under Diagnostic Code 5284.

The Board has also considered whether a separate, compensable rating is warranted for the scars associated with the Veteran's service-connected right and left hallux valgus.  However, as discussed in detail above, there is no competent lay or medical evidence showing that the residual scars painful, unstable, disabling, or of a size so as to warrant a separate compensable rating.  Each VA examiner to address the Veteran's scars note they were well-healed and of a size that the Board notes is, according to the rating criteria, non-compensable.  Therefore, the Board finds that a separate compensable rating is not warranted for the scars associated with the service-connected right and left hallux valgus.  See 38 C.F.R. § 4.118, DCs 7800 to 7805. 

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right and left hallux valgus and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his right and left foot disabilities to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right and left hallux valgus.



III. Other Considerations

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right and left hallux valgus; however, the Board finds that his symptomatology and overall functional impairment has been relatively stable throughout the appeal period.  Therefore, assigning staged ratings are not warranted.  See Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left hallux valgus with the established criteria found in the rating schedule.  The Board finds that the conditions at issue are addressed by the rating criteria under which the disabilities are rated, as the diagnostic code specifically contemplates post-surgical residuals of a hallux valgus disability.  In this regard, the Board finds that the 10 percent rating currently assigned contemplates the overall functional loss from the Veteran's symptomatology attributable to his right and left hallux valgus, to include pain, as detailed above.  The Board has considered whether the disability is more appropriate evaluated under a different diagnostic code; however, there are no additional symptoms of his service-connected right and left hallux valgus that are not addressed by the rating schedule. 

Therefore, as the Board finds that the rating criteria reasonably describe the disability level and symptomatology associated with the Veteran's service-connected right and left hallux valgus, the Board need not proceed to consider the second factor, i.e., whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In summary, the preponderance of the evidence is against the Veteran's service connection claims for right hallux valgus and left hallux valgus, and therefore, the claims must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A rating in excess of 10 percent for right foot hallux valgus, post-operative status, bunionectomy is denied. 

A rating in excess of 10 percent for left foot hallux valgus, post-operative status, bunionectomy is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  Here, at his April 2013 hearing, the Veteran testified that he had successfully completed training in air conditioning repair, but that he felt he would not be able to get a job in the field because it would require, amongst other things, periods of standing on his feet.  In addition, the December 2014 VA examiner noted that the Veteran's right and left hallux valgus had an effect on his occupational activities, in that he was unable to stand for extended periods of time without pain. 

The Board observes that the Veteran is currently service-connected for right foot hallux valgus, post-operative status, bunionectomy, evaluated as 10 percent disabling, and left foot hallux valgus, post-operative status, bunionectomy, evaluated as 10 percent disabling, resulting in a combined 20 percent rating.  Accordingly, while the Veteran does not meet the threshold criteria for entitlement to a TDIU, based on his allegations of unemployability, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.

Therefore, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU.  The Veteran should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, the Board notes that the ultimate determination of whether a Veteran is capable of substantial gainful employment is not a medical determination but one for the adjudicator, and finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his right foot hallux valgus, post-operative status, bunionectomy, and left foot hallux valgus, post-operative status, bunionectomy, on his ordinary activities, to include his employability.  The Veteran's entire claims file must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 
In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be adjudicated based on the entirety of the evidence.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


